EXHIBIT 10.1

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of July 2, 2017 by and between Cloud Intermediate Holdings LLC, a Delaware
limited liability company (“Parent”), Cloud Merger Sub, Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Purchaser”), and the
undersigned stockholder (the “Stockholder”) of NCI, Inc., a Delaware corporation
(the “Company”).

RECITALS

WHEREAS, Parent, Purchaser and the Company have entered into an Agreement and
Plan of Merger of even date herewith (the “Merger Agreement”), which provides
for, among other things, (i) the commencement by Purchaser of a tender offer
(the “Offer”) to purchase all of the outstanding shares of Class A common stock,
par value $0.019 per share, of the Company and all of the outstanding shares of
Class B common stock, par value $0.019 per share, of the Company (together, the
“Company Common Stock”), at a price per share of $20.00, payable net to the
seller thereof in cash, without interest, and subject to certain deductions and
adjustments pursuant to the Merger Agreement (the “Offer Price”); and
(ii) following the acceptance for payment of shares of Company Common Stock
pursuant to the Offer, upon the terms and subject to the conditions set forth in
the Merger Agreement, the merger of Purchaser with and into the Company, with
the Company continuing as the surviving corporation (the “Merger”), pursuant to
which each issued and outstanding share of Company Common Stock (other than
certain shares to be canceled in accordance with the Merger Agreement and
Dissenting Shares) will be converted into the right to receive the Offer Price;

WHEREAS, the Stockholder is the beneficial owner (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), of such
number of shares of Company Common Stock as is indicated on the signature page
of this Agreement; and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Purchaser have required the Stockholder, and in order to induce
Parent and Purchaser to enter into the Merger Agreement, the Stockholder (solely
in the Stockholder’s capacity as such) has agreed, to enter into this Agreement
and tender all of the Subject Shares as described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties to this Agreement agree
as follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:



--------------------------------------------------------------------------------

(a) “Encumbrance” shall mean any lien, hypothecation, adverse claim, charge,
security interest, pledge or option, proxy, right of first refusal, preemptive
right, voting trust or any other similar right.

(b) “Expiration Date” shall mean the earliest to occur of such date and time as
(i) the Merger Agreement shall have been terminated for any reason; (ii) the
Merger shall become effective in accordance with the terms and provisions of the
Merger Agreement; (iii) the acquisition by Parent of all the Subject Shares of
the Stockholder, whether pursuant to the Merger or otherwise; (iv) any
amendment, change or waiver to the Merger Agreement is effected without the
Stockholder’s consent that (A) decreases the amount, or changes the form or
(except with respect to extensions of the Offer in accordance with the terms of
the Merger Agreement) timing of consideration payable to all of the stockholders
of the Company pursuant to the terms of the Merger Agreement; or (B) materially
and adversely affects the Stockholder; or (v) is agreed to in writing by Parent
and the Stockholder.

(c) “Permitted Encumbrance” shall mean (i) any Encumbrance arising (A) hereunder
(in connection therewith any restrictions on transfer or any other Encumbrance
that has been waived by appropriate consent) and (B) under securities laws; and
(ii) any right, agreement, understanding or arrangement which represents a
financial interest in cash received upon sale of the Subject Shares and not an
Encumbrance upon the Subject Shares prior to such sale.

(d) “Subject Shares” shall mean, other than nontransferable restricted shares of
Company Common Stock, (i) all shares of Company Common Stock beneficially owned
by the Stockholder as of the date hereof; and (ii) all additional shares of
Company Common Stock of which the Stockholder acquires beneficial ownership
during the period from the date of this Agreement through the Expiration Date
(including by way of stock dividend or distribution, split-up, recapitalization,
combination, exchange of shares or issued upon the exercise of any options, the
settlement of any restricted stock or other conversion of any convertible
securities).

(e) “Transfer.” A Person shall be deemed to have effected a “Transfer” of a
Subject Share if such person, directly or indirectly, (i) sells, pledges,
creates an Encumbrance with respect to (other than Permitted Encumbrances),
assigns, exchanges, grants an option with respect to, transfers, gifts, disposes
of or enters into any derivative arrangement with respect to such Subject Share
or any interest therein; or (ii) enters into an agreement or commitment
providing for the sale, pledge, creation of an Encumbrance (other than Permitted
Encumbrances), assignment, exchange, transfer, gift, disposition of or any
derivative arrangement with respect to, or grant of an option with respect to,
such Subject Share or any interest therein.

2. Transfer of Subject Shares.

(a) Transfer Restrictions. Except as expressly contemplated by this Agreement or
the Merger Agreement, the Stockholder shall not cause or permit any Transfer of
any of the Subject Shares to be effected.

(b) Transfer of Voting Rights. The Stockholder shall not (i) deposit (or permit
the deposit of) any Subject Shares in a voting trust or grant any proxy or power
of

 

2



--------------------------------------------------------------------------------

attorney or enter into any voting agreement or similar agreement with respect to
any of the Subject Shares or (ii) subject to Section 3(b), take or permit any
other action that would in any way restrict, limit or interfere with the
performance of the Stockholder’s obligations hereunder or otherwise make any
representation or warranty of the Stockholder herein untrue or incorrect. Any
action taken in violation of the foregoing sentence shall be null and void ab
initio and such Stockholder agrees that any such prohibited action may and
should be enjoined.

(c) Exceptions. Nothing in this Section 2 shall prohibit a Transfer of Subject
Shares by Stockholder: (i) if Stockholder is an individual: pursuant to
applicable laws of descent and distribution; (ii) if Stockholder is a
partnership, limited liability company or trust, to one or more partners or
members of Stockholder or to an affiliated corporation under common control with
Stockholder or to any trustee or beneficiary of the trust; provided, however,
that a Transfer referred to in this Section 2(c) shall be permitted only if the
transferee agrees in writing, reasonably satisfactory in form and substance to
Parent, to be bound by the terms of this Agreement.

(d) Involuntary Transfer. If any involuntary Transfer of any of the Subject
Shares shall occur (including, but not limited to, a sale by the Stockholder’s
trustee in any bankruptcy, or a sale to a purchaser at any creditor’s or court
sale), the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Shares subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect until
valid termination of this Agreement.

3. Agreement to Tender.

(a) Tender of Shares. The Stockholder shall tender, pursuant to and in
accordance with the terms of the Offer, the Subject Shares. No later than ten
(10) business days after commencement of the Offer, the Stockholder shall
(a) deliver to the depositary designated in the Offer all documents or
instruments required to be delivered in order to tender the Subject Shares
pursuant to the terms of the Offer, and/or (b) instruct its broker or such other
person who is the holder of record of any Subject Shares to tender such shares
for exchange in the Offer pursuant to the terms and conditions of the Offer.
Prior to the Expiration Date, the Stockholder shall not tender the Subject
Shares into any exchange or tender offer commenced by a third party other than
Parent or Purchaser. Notwithstanding anything to the contrary herein, the
Stockholder may withdraw such Subject Shares from the Offer at any time
following the termination of this Agreement or upon the Offer being terminated
in accordance with the terms of the Merger Agreement. For the avoidance of
doubt, (x) the Stockholder shall not be required, for purposes of this
Agreement, to exercise any unexercised Company equity award held by the
Stockholder and (y) the Stockholder shall not have any obligation under this
Section 3 to tender (or caused to be tendered) any Subject Shares into the Offer
to the extent such tender could cause the Stockholder to incur liability under
Section 16(b) of the Exchange Act.

(b) Change in Company Board Recommendation. Notwithstanding the foregoing, in
the event of a Change in Company Board Recommendation pursuant to Section 5.4(d)
of the Merger Agreement and in compliance with the Merger Agreement, (i) the
obligation of the Stockholder to tender the Subject Shares in the Offer as set
forth in Section 3(a)

 

3



--------------------------------------------------------------------------------

shall be modified (without any further notice or any action by the Company or
Stockholder) such that the Stockholder, in such Stockholder’s sole discretion,
shall be entitled to tender all of the Subject Shares in any manner such
Stockholder may choose and upon the exercise of such discretion, the obligation
of the Stockholder to tender the Subject Shares as set forth in Section 3(a)
shall be null and void and of no further force or effect and (ii) to the extent
the Stockholder has previously tendered any Subject Shares pursuant to
Section 3(a) and wishes to withdraw such Subject Shares, the Stockholder may so
withdraw such Subject Shares and Parent and Purchaser shall promptly return, and
shall cause any depository or paying agent, acting on behalf of Parent and
Purchaser, to promptly return all tendered Subject Shares to the Stockholder.

(c) Return of Shares. If the Offer is terminated or withdrawn by Purchaser or
the Merger Agreement is terminated prior to the purchase of Subject Shares in
the Offer, Parent and Purchaser shall promptly return, and shall cause any
depository or paying agent, acting on behalf of Parent and Purchaser, to
promptly return all tendered Subject Shares to the Stockholder.

4. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall (or shall require the Stockholder
to attempt to) limit or restrict the Stockholder in his or her capacity as a
director or officer of the Company or any designee of the Stockholder who is a
director or officer of the Company from acting in such capacity or voting in
such person’s sole discretion on any matter (it being understood that this
Agreement shall apply to the Stockholder solely in the Stockholder’s capacity as
a stockholder of the Company).

5. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent or Purchaser any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares. All rights, ownership and
economic benefits of and relating to the Subject Shares shall remain vested in
and belong to the Stockholder, and neither Parent nor Purchaser shall have the
authority to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct the Stockholder in the voting of any of the Subject
Shares to the extent such Subject Shares are entitled to be voted, except as
otherwise provided herein.

6. Representations and Warranties of the Stockholder. The Stockholder represents
and warrants to Parent and Purchaser as follows:

(a) Power; Binding Agreement. The Stockholder has full power and authority to
execute and deliver this Agreement, to perform the Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by the Stockholder of this Agreement, the performance by the
Stockholder of its obligations hereunder and the consummation by the Stockholder
of the transactions contemplated hereby have been duly and validly authorized by
the Stockholder and no other actions or proceedings on the part of the
Stockholder are necessary to authorize the execution and delivery by the
Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder or the consummation by the Stockholder of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of Parent and Purchaser, constitutes a valid and binding obligation
of the Stockholder, enforceable against the Stockholder in accordance with its
terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance and other equitable remedies.

 

4



--------------------------------------------------------------------------------

(b) No Conflicts. Except for filings under the Exchange Act and filings under
the HSR Act, no filing with, and no permit, authorization, consent, or approval
of, any Governmental Body is necessary for the execution and delivery by the
Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder and the consummation by the Stockholder of the
transactions contemplated hereby. None of the execution and delivery by the
Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder or the consummation by the Stockholder of the transactions
contemplated hereby will (i) conflict with or result in any breach of any
organizational documents applicable to the Stockholder; (ii) result in a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default (or give rise to any third party right of termination,
cancellation, material modification or acceleration) under any of the terms,
conditions or provisions of any note, loan agreement, bond, mortgage, indenture,
commitment, arrangement, understanding or other agreement to which the
Stockholder is a party or by which the Stockholder or any of the Stockholder’s
properties or assets may be bound; or (iii) violate any order, writ, injunction,
decree, judgment, order, statute, rule, or regulation applicable to the
Stockholder or any of the Stockholder’s properties or assets, except as would
not, individually or in the aggregate, reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated hereby.

(c) Ownership of Shares. The Stockholder (i) is the sole beneficial owner of the
shares of Company Common Stock indicated on the signature page of this
Agreement, all of which are free and clear of any Encumbrances (other than
Permitted Encumbrances); (ii) is the sole owner of options that are exercisable
for the number of shares of Company Common Stock indicated on the signature page
of this Agreement, all of which options and shares of Company Common Stock
issuable upon the exercise of such options are free and clear of any
Encumbrances (other than Permitted Encumbrances); (iii) is the sole owner of
unvested restricted stock awards for the number of shares of Company Common
Stock indicated on the signature page of this Agreement, all of which are free
and clear of any Encumbrances (other than Permitted Encumbrances) and (iv) does
not own, beneficially or otherwise, any securities of the Company other than
those described in the preceding clauses (i)-(iii).

(d) Voting and Disposition Power. The Stockholder has full and sole voting power
with respect to the Subject Shares and full and sole power of disposition, full
and sole power to issue instructions with respect to the matters set forth
herein and full and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Subject Shares. None of the
shares of Company Common Stock indicated on the signature page of this Agreement
are subject to any stockholders’ agreement, proxy, voting trust or other
agreement or arrangement with respect to the voting of such Subject Shares.

(e) Reliance. The Stockholder has been represented by or had the opportunity to
be represented by independent counsel of its own choosing and has had the right
and opportunity to consult with its attorney, and to the extent, if any, that
such Stockholder desired, such Stockholder availed itself of such right and
opportunity, such Stockholder has carefully read

 

5



--------------------------------------------------------------------------------

and understands this Agreement, the Offer and the exhibits thereto and the
Merger Agreement in its entirety and has had it explained to him by his counsel,
such Stockholder is aware of the contents thereof and its meaning, intent and
legal effect, and such Stockholder is competent to execute this Agreement and
has executed this Agreement free from coercion, duress or undue influence. The
Stockholder understands and acknowledges that the Company, Parent and Purchaser
are entering into the Merger Agreement in reliance upon the Stockholder’s
execution, delivery and performance of this Agreement.

(f) Absence of Litigation. With respect to the Stockholder, as of the date
hereof, there is no action, suit, claim, proceeding, charge, arbitration or
investigation pending against, or, to the actual knowledge of the Stockholder,
threatened in writing against the Stockholder or any of the Stockholder’s
properties or assets (including the Subject Shares) before or by any
Governmental Body that could reasonably be expected to prevent or materially
delay or impair the consummation by such Stockholder of the transactions
contemplated by this Agreement or otherwise materially impair the Stockholder’s
ability to perform its obligations hereunder.

(g) Brokers. No broker, finder, financial advisor, investment banker or other
Person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Stockholder.

7. Representations and Warranties of Parent and Purchaser. Parent and Purchaser
represent and warrant to the Stockholder as follows:

(a) Power; Binding Agreement. Each of Parent and Purchaser has full power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by Parent and Purchaser of this Agreement, the performance by each
of Parent and Purchaser of its obligations hereunder and the consummation by
Parent and Purchaser of the transactions contemplated hereby have been duly and
validly authorized by each of Parent and Purchaser and no other actions or
proceedings on the part of Parent or Purchaser are necessary to authorize the
execution and delivery by Parent or Purchaser, the performance by either Parent
or Purchaser of its obligations hereunder or the consummation by Parent or
Purchaser of the transactions contemplated hereby. This Agreement has been duly
executed and delivered by each of Parent and Purchaser, and, assuming this
Agreement constitutes a valid and binding obligation of the Stockholder,
constitutes a valid and binding obligation of each of Parent and Purchaser,
enforceable against each of Parent and Purchaser in accordance with its terms,
subject to: (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors; and (ii) rules of law governing specific performance
and other equitable remedies.

(b) No Conflicts. Except for filings under the Exchange Act and filings under
the HSR Act, no filing with, and no permit, authorization, consent, or approval
of, any Governmental Body is necessary for the execution and delivery by Parent
or Purchaser of this Agreement, the performance by each of Parent or Purchaser
of its obligations hereunder and the consummation by Parent or Purchaser of the
transactions contemplated hereby. None of the execution and delivery by Parent
or Purchaser of this Agreement, the performance by each of

 

6



--------------------------------------------------------------------------------

Parent or Purchaser of its obligations hereunder or the consummation by Parent
or Purchaser of the transactions contemplated hereby will (i) conflict with or
result in any breach of any organizational documents applicable to Parent or
Purchaser; (ii) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any note, loan agreement,
bond, mortgage, indenture, commitment, arrangement, understanding or other
agreement to which Parent or Purchaser is a party or by which Parent or
Purchaser or any of Parent’s or Purchaser’s properties or assets may be bound;
or (iii) violate any order, writ, injunction, decree, judgment, order, statute,
rule, or regulation applicable to Parent or Purchaser or any of Parent’s or
Purchaser’s properties or assets, except as would not, individually or in the
aggregate, reasonably be expected to prevent or materially delay the
consummation of the transactions contemplated hereby.

8. Disclosure. The Stockholder shall permit Parent to publish and disclose in
all documents and schedules filed with the SEC, and any press release or other
disclosure document that Parent determines to be necessary or desirable in
connection with the Offer, the Merger and any transactions related thereto, the
Stockholder’s identity and ownership of Subject Shares and the nature of the
commitments, arrangements and understandings under this Agreement. Parent and
Purchaser shall permit the Stockholder to publish and disclose in all disclosure
documents required by Law (including any Schedule 13D/A filing), the nature of
the commitments, arrangements and understandings under this Agreement.

9. Further Assurances. Subject to the terms and conditions of this Agreement,
each party shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary to
fulfill such party’s obligations under this Agreement.

10. Termination. This Agreement shall terminate and shall have no further force
or effect as of the Expiration Date. Notwithstanding the foregoing, nothing set
forth in this Section 10 or elsewhere in this Agreement shall relieve either
party hereto from liability, or otherwise limit the liability of either party
hereto, for any material breach of this Agreement.

11. Miscellaneous Provisions.

(a) Amendment or Supplement. This Agreement may be amended or supplemented in
any and all respects by written agreement signed by all of the parties hereto.

(b) Extension of Time, Waiver, etc. Any party may, subject to applicable Law,
solely as to itself: (i) waive any inaccuracies in the representations and
warranties of any other party hereto; (ii) extend the time for the performance
of any of the obligations or acts of any other party hereto; or (iii) waive
compliance by any other party with any of the agreements contained in this
Agreement or, except as otherwise provided in this Agreement, waive any of such
party’s conditions set forth in this Agreement. Notwithstanding the foregoing,
no failure or delay by the Stockholder, Parent or Purchaser in exercising any
right hereunder shall operate as a waiver of rights, nor shall any single or
partial exercise of such rights preclude any other or further exercise of such
rights or the exercise of any other right hereunder. Any agreement on the part
of a party hereto to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party.

 

7



--------------------------------------------------------------------------------

(c) Entire Agreement; No Third Party Beneficiary. This Agreement constitutes the
entire agreement, and supersedes all prior agreements and understandings, both
written and oral, among the parties hereto with respect to the subject matter of
this Agreement. This Agreement is not intended, and shall not be deemed, to
confer any rights or remedies upon any person other than the parties hereto and
their respective successors and permitted assigns or to otherwise create any
third-party beneficiary hereto. This Agreement shall not be effective unless and
until (i) the Company Board of Directors has voted to approve the Merger
Agreement, (ii) the Merger Agreement is executed by all the parties thereto, and
(iii) this Agreement is executed by all the parties hereto.

(d) Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws. All actions and proceedings arising out of or relating to this Agreement
or the negotiation, validity or performance of this Agreement, shall be heard
and determined in the Court of Chancery of the State of Delaware, and the
parties irrevocably submit to the jurisdiction of such court (and, in the case
of appeals, the appropriate appellate court therefrom), in any such action or
proceeding and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such action or proceeding. The consents to jurisdiction set
forth in this paragraph shall not constitute general consents to service of
process in the State of Delaware and shall have no effect for any purpose except
as provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties hereto. The parties agree that service of any
court paper may be made in any manner as may be provided under the applicable
Laws or court rules governing service of process in such court. The parties
hereto agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

(e) Specific Enforcement. The parties hereto agree that irreparable damage would
occur for which monetary damages would not be an adequate remedy in the event
that any of the provisions of this Agreement are not performed in accordance
with the terms hereof or are otherwise breached, and that the party seeking to
enforce this Agreement against such nonperforming party under this Agreement
shall be entitled to specific performance and the issuance of injunctive and
other equitable relief. The parties hereto further agree to waive any
requirement for the securing or posting of any bond in connection with the
obtaining of any such injunctive or other equitable relief, this being in
addition to any other remedy to which they are entitled at law or in equity.

(f) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of Law or otherwise), without the prior written
consent of the other parties, and any attempt to make any such assignment
without such consent shall be null and void, except that Purchaser may assign,
in its sole discretion, any or all of its rights, interests and obligations

 

8



--------------------------------------------------------------------------------

under this Agreement to any one or more direct or indirect wholly owned
Subsidiaries of Parent without the consent of the Stockholder, but no such
assignment shall relieve Purchaser of any of its obligations under this
Agreement. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered: (i) four (4) Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid;
(ii) one (1) Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable nationwide overnight courier service; or (iii) on the
date of confirmation of receipt (or the first (1st) Business Day following such
receipt if the date of such receipt is not a Business Day) of transmission by
facsimile, in each case to the intended recipient as set forth below (or to such
other address or facsimile telephone number as such party shall have specified
in a written notice given to the other parties hereto):

if to Parent or Purchaser:

c/o H.I.G. Middle Market, LLC

600 Fifth Avenue

24th Floor

New York, New York 10020

Attention: Jeff Kelly and Vivek Jain

Facsimile No: (212) 506-0559

with a copy to (which copy shall not constitute notice):

Kirkland & Ellis LLP

300 North LaSalle Street

33rd Floor

Chicago, Illinois 60654

Attention: Jeffrey Seifman, P.C., Tana M. Ryan and Robert Goedert

Facsimile No: (312) 862-2200, (213) 680-8149 and (312) 862-2200

if to the Stockholder:

c/o SageTrust Law Group

1750 Tysons Boulevard, Suite 1500

McClean, VA 22102

Attention: Dawn M. Dale, Esq.

Facsimile No: (703)-288-3773

with a copy to:

Hogan Lovells US LLP

7930 Jones Branch Drive, Ninth Floor

McLean, VA 22102

Attention: Robert A. Welp, Esq.

Facsimile No: (703) 610-6200

 

9



--------------------------------------------------------------------------------

(h) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

(i) Construction.

(i) For purposes of this Agreement, whenever the context requires: (A) the
singular number shall include the plural, and vice versa; (B) the masculine
gender shall include the feminine and neuter genders; (C) the feminine gender
shall include the masculine and neuter genders; and (D) the neuter gender shall
include the masculine and feminine genders.

(ii) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(iii) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(j) Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

(k) Counterparts; Signatures. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
such means, each of which shall be deemed an original.

 

10



--------------------------------------------------------------------------------

(l) No Recourse. Parent and Purchaser agree that the Stockholder (in his
capacity as a stockholder of the Company) will not be liable for claims, losses,
damages, liabilities or other obligations resulting from the Company’s breach of
the Merger Agreement.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.

 

CLOUD INTERMEDIATE HOLDINGS LLC By:   /s/ Jeff Kelly Name: Jeff Kelly Title:
President CLOUD MERGER SUB, INC. By:   /s/ Jeff Kelly Name: Jeff Kelly Title:
President

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed to
be effective as of the date first above written.

 

STOCKHOLDER: By:   /s/ Charles K. Narang Name: Charles K. Narang Title: Director
Subject Shares Beneficially Owned 4,617,659 shares of Company Common Stock 0
shares of Company Common Stock issuable upon exercise of outstanding options 0
shares of Company Common Stock subject to unvested restricted stock awards

[Signature Page to Tender and Support Agreement]